Citation Nr: 0503124	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include skin cancer. 


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting in Chicago, 
Illinois, in June 2004; a transcript of that hearing is 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that upon returning from service in 
Vietnam, he developed a skin disorder, to include lipomas.  
He has been treated for such skin disorder, to include 
removal of lipomas, since the early 1970's.  Recent records 
also demonstrate the possibility of skin cancer.  Therefore, 
the veteran claims that service connection is warranted for 
such skin disorder on a direct basis or, alternatively, on a 
presumptive basis as due to exposure to Agent Orange.   

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
claim now before the Board.  The Board finds that a remand is 
necessary to ensure complete compliance with the VCAA and its 
implementing regulations in this case.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
and other records from VA medical facilities.  At his June 
2004 Board hearing, the veteran indicated that he sought 
treatment at the Peoria VA Medical Center.  It does not 
appear that such treatment records are contained in the 
claims file.  Therefore, a remand is necessary in order to 
obtain such outstanding medical records for consideration in 
connection with the veteran's appeal. 

Additionally, the August 2002 VA examination report reveals 
the possibility of skin cancer and the examiner directed that 
the pathology report be sent to the RO for inclusion in the 
claims file.  However, such pathology report is absent from 
the evidence of record.  Therefore, while on remand, the 
October 2002 pathology report or any evidence indicating a 
diagnosis of skin cancer should be obtained and associated 
with the claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to obtain outstanding records from the 
Peoria VA Medical Center, the August 2002 
VA pathology report with associated 
records, and any additional outstanding 
evidence indicating a diagnosis of skin 
cancer.  A negative response for any 
records that cannot be obtained should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
Any records obtained should be associated 
with the file.

2.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

